Title: To Alexander Hamilton from Timothy Pickering, 30 January 1797
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia Jany. 30. 1797.
Dear Sir,

I am sorry to have so long delayed an answer to your letter of the 23d. but we have been unusually occupied, and the decrees you referred to were not readily found: that of the 28th of May 1793 I have now discovered in a printed volume of the proceedings of the Convention for that month. So I now inclose you copies—
1st of the decree of May 9th 1793, violating our treaty, by rendering neutral vessels laden with provisions liable to capture, as well as enemy’s property on board neutral vessels.
2d. of the decree of 23d May, repealing the former in respect to American vessels.

3d. of the decree of the 28th of May reversing the last decree.
4th. of the decree of July 1st 1793, repealing that of the 28th of May.
These appear to be all the decrees referred to in your letter: but there must have been a subsequent one alike violating our treaty, which Mr. Monroe forbore to ask the repeal of, lest, as he said, the French Government should demand a performance of the guarantee: yet the very claims in behalf of American merchants whose properties had been captured, were to be made by him on the principle that the decree in question was a violation of our treaty. After this matter was pressed upon him by Randolph (as well as I recollect) he urged the repeal, which was passed Jany. 4th 1795. If this decree and that which it repeals will be useful to you, copies shall be furnished.
It appears probable from the tenor of some of Gouv. Morris’s letters, that the decree of 9th May & 28th of the same month, were passed (at least the latter) to answer the views of the captors of certain vessels taken before the 9th of May—and that of May 28th specially to ennable the captors to hold the ship Lawrance.
I am with great & sincere respect   Dr. Sir, your obt. servt.

T. Pickering
Alexander Hamilton Esq.

